Plaintiffs applied to the Michigan public utilities commission for a renewal of permit as a freight carrier, tendering a fee of $13.64, one-twelfth of the annual fee, being for one mouth from September 18 to October 17, 1933, when the repeal of Act No. 312, Pub. Acts 1931, would take effect.
That sum being refused and the sum of $130.16, the fee for a year, being demanded by the commission that sum was paid under protest and a petition was filed for mandamus. *Page 242 
An order to show cause was allowed and the commission answered that it advised plaintiff that it was necessary to file an application for a license for one year and based its action on the provisions of section 5 of Act No. 312, Pub. Acts 1931, under which fees may be pro-rated and credited.
A mandamus and writ of prohibition is denied.
POTTER, SHARPE, and FEAD, JJ., concurred with WEADOCK, J. McDONALD, C.J., and NORTH, WIEST, and BUTZEL, JJ., concurred in the result.